Archer Daniels Midland Company 4666 Faries Parkway Decatur, Il62526 News Release FOR IMMEDIATE RELEASE February4, 2008 ARCHER DANIELS MIDLAND REPORTS SECOND QUARTER RESULTS Decatur, IL— February 4, 2008— Archer Daniels Midland (NYSE: ADM) ► Net earnings for the quarter ended December 31, 2007 increased 7 % to $ 473 million - $ .73 per share from $ 441 million - $ .67 per share last year. “ADM’s record earnings for the second quarter and first half of fiscal 2008 demonstrate the value created by and the strengths of our broadly diversified asset base and product portfolio,” said Patricia Woertz, chairman and CEO. “This quarter, heightened demand, coupled with geographic crop imbalances, drove volumes, prices and volatility in many key markets. Our team’s skill in managing both risk and rapidly changing market opportunities, enabled us to deliver outstanding value for our shareholders.” ► Second quarter segment operating profit increased 25 % to $ 955 million from $ 767 million last year. · Oilseeds Processing operating profit increased on improved margin conditions due to strong protein and oil demand. · Corn Processing operating profit decreased due to lower ethanol selling prices and increased net corn costs. · Agricultural Services operating profit increased due to improved global grain merchandising and handling results. · Other segment operating profit increased primarily due to improved results of wheat and malt processing operations and increased financial services income. ► Financial Highlights (Amounts in millions, except per share data and percentages) Three Months Ended Six Months Ended December 31, December 31, 2007 2006 % Change 2007 2006 % Change Net sales and other operating income $ 16,496 $ 10,976 50% $ 29,324 $ 20,423 44% Segment operating profit $ 955 $ 767 25% $ 1,752 $ 1,415 24% Net earnings $ 473 $ 441 7% $ 913 $ 844 8% Earnings per share $ 0.73 $ 0.67 9% $ 1.41 $ 1.28 10% Average number of shares outstanding 646 661 (2)% 646 661 (2)% Archer Daniels Midland Company Page 2 Discussion of Operations Net sales and other operating income increased 50 % to $ 16.5 billion.Increased selling prices resulting from sharp rises in commodity prices accounted for approximately 78 % of the increase while higher sales volumes, principally feed grains, ethanol and wheat, accounted for the remaining 22 % increase. A summary of operating profit and net earnings is as follows: Three months ended Six months ended December 31, December 31, 2007 2006 Inc (Dec) 2007 2006 Inc (Dec) (in millions) Oilseeds Processing $ 219 $ 192 $ 27 $ 428 $ 362 $ 66 Corn Processing 275 336 (61 ) 528 625 (97 ) Agricultural Services 315 131 184 544 246 298 Other 146 108 38 252 182 70 Segment operating profit 955 767 188 1,752 1,415 337 Corporate (270 ) (138 ) (132 ) (421 ) (211 ) (210 ) Earnings before incometaxes 685 629 56 1,331 1,204 127 Income taxes (212 ) (188 ) (24 ) (418 ) (360 ) (58 ) Net earnings $ 473 $ 441 $ 32 $ 913 $ 844 $ 69 Net earnings increased $ 32 million for the quarter and $ 69 million for the six months due principally to increased segment operating profit of $ 188 million for the quarter and $ 337 million for the six months partially offset by increased corporate charges related principally to LIFO inventory valuations. In addition, income taxes increased due primarily to increased pretax earnings and to a higher effective tax rate resulting from changes in the geographic mix of earnings. Archer Daniels Midland Company Page 3 Oilseeds Processing Operating profits consist of earnings from: Three months ended Six months ended December 31, December 31, 2007 2006 Inc (Dec) 2007 2006 Inc (Dec) (in millions) Crushing and origination $ 141 $ 129 $ 12 $ 272 $ 233 $ 39 Refining, packaging, biodieseland other 46 53 (7 ) 108 102 6 Asia 32 10 22 48 27 21 Total Oilseeds Processing $ 219 $ 192 $ 27 $ 428 $ 362 $ 66 Oilseeds Processing operating profit increased $ 27 million for the quarter and $ 66 million for the six months due principally to strong global demand for protein meal and oil. Worldwide crush volumes increased 2 % for the six months to 14.7 million metric tons. Crushing and origination results increased $ 12 million for the quarter and $ 39 million for the six months due principally to better crush margins in North America and improved origination results in South America partially offset by reduced results of European operations and increased manufacturing costs. Value added refining, packaging, biodiesel and other results for the quarter and six months include asset abandonment charges of $ 15 million and $ 18 million, respectively, compared to $ 2 million in the prior year quarter and six months. Excluding these charges, refining, packaging, biodiesel, and other operating profits increased $ 6 million for the quarter and $ 22 million for the six months principally from improved refining volumes and margins. Asia results increased $ 22 million for the quarter and $ 21 million for the six months reflecting the Company’s share of improved operating earnings of Wilmar International Limited. Corn Processing Operating profits consist of earnings from: Three months ended Six months ended December 31, December 31, 2007 2006 Inc (Dec) 2007 2006 Inc (Dec) (in millions) Sweeteners and starches $ 147 $ 152 $ (5 ) $ 311 $ 271 $ 40 Bioproducts 128 184 (56 ) 217 354 (137 ) Total Corn Processing $ 275 $ 336 $ (61 ) $ 528 $ 625 $ (97 ) Corn Processing operating profit decreased $ 61 million for the quarter and $ 97 million for the six months. Sweeteners and Starches operating profit decreased $ 5 million for the quarter on higher average sweetener and starch selling prices and favorable risk management results, offset by higher net corn and manufacturing costs. For the six months, Sweeteners and Starches operating profit increased $ 40 million due principally to favorable risk management results. Bioproducts results declined $ 56 million for the quarter and $ 137 million for the six months due principally to higher net corn costs and lower ethanol selling prices partially offset by increased ethanol sales volumes and favorable risk management results. In addition, specialty feed results improved on increased selling prices and volumes. Archer Daniels Midland Company Page 4 Agricultural Services Operating profits consist of earnings from: Three months ended Six months ended December 31, December 31, 2007 2006 Inc (Dec) 2007 2006 Inc (Dec) (in millions) Merchandising and handling $ 258 $ 64 $ 194 $ 443 $ 129 $ 314 Transportation 57 67 (10 ) 101 117 (16 ) Total AgriculturalServices $ 315 $ 131 $ 184 $ 544 $ 246 $ 298 Agricultural Services results increased $ 184 million for the quarter and $ 298 million for the six months due principally to improved global merchandising and handling results as volatile commodity market conditions, large North American crops and global wheat shortages provided increased margin and volume opportunities. Transportation results declined due principally to lower barge freight rates and increased operating costs. Other Operating profits consist of earnings from: Three months ended Six months ended December 31, December 31, 2007 2006 Inc (Dec) 2007 2006 Inc (Dec) (in millions) Wheat, cocoa and malt $ 78 $ 50 $ 28 $ 116 $ 93 $ 23 Financial 68 58 10 136 89 47 Total Other $ 146 $ 108 $ 38 $ 252 $ 182 $ 70 Other operating profit increased $ 38 million for the quarter and $ 70 million for the six months. Wheat, Cocoa and Malt operations improved $ 28 million for the quarter and $ 23 million for the six months due principally to improved wheat and malt processing operating efficiencies and margins partially offset by lower cocoa press margins.Financial earnings improved $ 10 million for the quarter and $ 47 million for the six months principally due to marketable security gains of the Company’s brokerage services business, and income from private equity fund investments. Archer Daniels Midland Company Page 5 Corporate Corporate results consist of the following: Three months ended Six months ended December 31, December 31, 2007 2006 Inc (Dec) 2007 2006 Inc (Dec) (in millions) LIFO (charge) $ (225 ) $ (107 ) $ (118 ) $ (307 ) $ (124 ) $ (183 ) Investment income 38 23 15 81 41 40 Corporate costs (60 ) (49 ) (11 ) (150 ) (119 ) (31 ) Other (23 ) (5 ) (18 ) (45 ) (9 ) (36 ) Total Corporate $ (270 ) $ (138 ) $ (132 ) $ (421 ) $ (211 ) $ (210 ) Conference Call Information Archer Daniels Midland Company will host a conference call and audio Web cast at 8:00 a.m. Central Time on Monday, February 4, 2008 to discuss financial results and provide a Company update.In addition, a financial summary slide presentation will be available to download approximately 60 minutes prior to the start of the call.To listen to the call via the Internet or to download the slide presentation, go to: www.admworld.com/webcast.To listen by phone, dial 866-202-4367 or 617-213-8845; the access code is 54749621.Replay of the call will be available beginning on February 4, 2008, at 11:00 a.m. Central Time and ending February 11, 2008.To listen to the replay by telephone, dial 888-286-8010 or 617-801-6888; the access code is: 48905000.To listen to the replay online, visit www.admworld.com/webcast. Archer Daniels Midland Company (ADM) has a premier position in the agricultural processing value chain and is a world leader in BioEnergy.ADM is one of the world’s largest processors of soybeans, corn, wheat and cocoa.ADM is a leading manufacturer of biodiesel, ethanol, soybean oil and meal, corn sweeteners, flour and other value-added food, feed and industrial products.Headquartered in Decatur, Illinois, ADM has over 27,000 employees, more than 240 processing plants and net sales for the fiscal year ended June 30, 2007 of $44 billion.Additional information can be found on ADM’s Web site at http://www.admworld.com/. Contacts: David Weintraub Dwight Grimestad Director, External Communications Vice President, Investor Relations 217/451-4960 217/424-4586 (Financial Tables Follow) February 4, 2008 Archer Daniels Midland Company Consolidated Statements of Earnings (unaudited) Three months ended Six months ended December 31, December 31, 2007 2006 2007 2006 (in millions, except per share amounts) Net sales and other operating income $ 16,496 $ 10,976 $ 29,324 $ 20,423 Cost of products sold 15,548 10,068 27,446 18,650 Gross profit 948 908 1,878 1,773 Selling, general and administrative expenses 338 298 693 608 Other (income) expense – net (75 ) (19 ) (146 ) (39 ) Earnings before income taxes 685 629 1,331 1,204 Income taxes 212 188 418 360 Net earnings $ 473 $ 441 $ 913 $ 844 Diluted earnings per common share $ .73 $ .67 $ 1.41 $ 1.28 Average number of shares outstanding 646 661 646 661 Other (income) expense - net consists of: Interest expense $ 113 $ 111 $ 201 $ 208 Investment income (69 ) (65 ) (132 ) (125 ) Net gain on marketable securities transactions (13 ) (6 ) (27 ) (11 ) Equity in earnings of unconsolidated affiliates (124 ) (66 ) (210 ) (123 ) Other – net 18 7 22 12 $ (75 ) $ (19 ) $ (146 ) $ (39 ) Operating profit by segment is as follows: Oilseeds Processing (1) $ 219 $ 192 $ 428 $ 362 Corn Processing (3) 275 336 528 625 Agricultural Services 315 131 544 246 Other (3) 146 108 252 182 Total segment operating profit 955 767 1,752 1,415 Corporate (2) (3) (270 ) (138 ) (421 ) (211 ) Earnings before income taxes $ 685 $ 629 $ 1,331 $ 1,204 (1) Includes charges for abandonments and write down of long-lived assets of $15 million for the quarter and $ 18 million for the six months ended December 31, 2007. Includes charges for abandonments of $ 2 million for the quarter and six months ended December 31, 2006. (2) Includes LIFO charge of $ 225 million for the quarter and $ 307 million for the six months ended December 31, 2007.Includes LIFO charge of $ 107 million for the quarter and $ 124 million for the six months ended December 31, 2006. (3) Includes an organizational realignment charge of $23 million for the six months ended December 31, 2007. February 4, 2008 Archer Daniels Midland Company Summary of Financial Condition (unaudited) December 31, 2007 June 30, 2007 (in millions) NET INVESTMENT IN Working capital $ 12,694 $ 7,787 Property, plant, and equipment 6,574 6,010 Investments in and advances to affiliates 2,736 2,498 Long-term marketable securities 679 657 Other non-current assets 841 831 $ 23,524 $ 17,783 FINANCED BY Short-term debt $ 4,536 $ 468 Long-term debt, including current maturities 5,292 4,817 Deferred liabilities 1,372 1,245 Shareholders' equity 12,324 11,253 $ 23,524 $ 17,783 SUMMARY OF CASH FLOWS (unaudited) Six Months Ended December 31, 2007 2006 (in millions) Operating Activities Net earnings $ 913 $ 844 Depreciation and asset abandonments 380 346 Other – net 72 61 Changes in operating assets and liabilities (4,291 ) (1,547 ) Total Operating Activities (2,926 ) (296 ) Investing Activities Purchases of property, plant and equipment (896 ) (560 ) Net assets of businesses acquired (10 ) (55 ) Other investing activities (40 ) (204 ) Total Investing Activities (946 ) (819 ) Financing Activities Long-term debt borrowings 515 15 Long-term debt payments (49 ) (130 ) Net borrowings under lines of credit 4,042 1,180 Purchases of treasury stock (61 ) (136 ) Cash dividends (148 ) (131 ) Proceeds from exercises of stock options 15 27 Total Financing Activities 4,314 825 Increase (decrease) in cash and cash equivalents 442 (290 ) Cash and cash equivalents - beginning of period 663 1,113 Cash and cash equivalents - end of period $ 1,105 $ 823
